DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s amendment has overcome the 35 USC 112 rejection and the previous rejection applied under 35 USC 103.  However, a third reference (Jansen) is applied below addressing the newly-added limitation to claim 1.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a linear motion conversion mechanism configured to convert a rotation amount of the output shaft of the electric motor into a linear motion displacement of the movable member in the advancing and retracting direction” in claim 1 (see paragraph [0035]) and “a biasing member configured to apply a biasing force to the valve body in the advancing direction” in claims 5 and 8-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et alia (US Patent Number 8,118,276), hereinafter “Sanders” in view of Toshio et alia (US Patent Number 4,852,853), hereinafter “Toshio” and Jansen (US Patent Number 6,250,602).
Re claim 1, Sanders discloses a poppet valve for flow control comprising: a movable member (7) connected to a valve (not shown, see col. 5, lines 57-60); an electric motor (3); a position detector (10) configured to detect a rotational angle of an output shaft of the electric motor (see col. 6, lines 21-24); a linear motion conversion mechanism (rack and pinion (5, 6); note that applicant gives a rack and pinion as an example of a linear motion conversion mechanism in paragraph [0035]) configured to convert a rotation amount of the output shaft of the electric motor into a linear motion displacement of the movable member in the advancing and retracting direction; and a controller configured to perform feedback control of the electric motor, such that the rotational angle of the output shaft, which is detected by the position detector, is adjusted to a rotational angle corresponding to a predetermined travel of the movable member (see col. 6, line 39 to col. 7, line 36).
Sanders is silent as to any valve details.  Although most valves have an inlet, outlet, valve chamber, etc., the Toshio reference is applied.
Toshio discloses a valve housing (unnumbered outer housing in Fig. 1) including an inlet passage (4b), an outlet passage (4c), a valve chamber (unnumbered area between 4b and 4c where poppet valve 2 is) provided between the inlet passage and the outlet passage, and a valve seat (4d) provided in the valve chamber; a valve body (2) accommodated in the valve housing and configured to advance and retract relative to the valve seat; a movable member (1) configured to move integrally with the valve body in an advancing and retracting direction, in 
Sanders discloses the rack and pinion version of the linear motion conversion mechanism that does not have an output shaft of the electric motor and an axis of the movable member being coaxial with each other.  Jansen discloses a similar poppet valve which has an output shaft (104) of the electric motor coaxial with movable member (88 and/or 28 and/or 62) and valve body (60).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the alternate version of the linear motion mechanism taught in Jansen as this takes up less space and this direct, axial drive provides a highly reliable and accurate mechanism for the positioning the pintle/valve body (see col. 2, lines 30-38),
Re claim 2, the modified Sanders discloses the poppet valve for flow control according to claim 1, comprising: a back pressure chamber (space that radial hole 2d and/or hole 1b open to in Toshio) formed in the valve housing, such that the back pressure chamber is positioned to the 
Re claim 3, the modified Sanders discloses the poppet valve for flow control according to claim 2, wherein the valve seat is provided around an opening of the inlet passage to the valve chamber (see Fig. 1 of Toshio), and the valve housing and the valve body are formed such that a pressure receiving area on the back pressure chamber side of the valve body is greater than a pressure receiving area on the inlet passage side of the valve body.

    PNG
    media_image1.png
    383
    766
    media_image1.png
    Greyscale

	Re claim 4, the modified Sanders discloses the poppet valve for flow control according to claim 2, wherein the communication passage is formed in the valve body (see Fig. 1 of Toshio).
	Re claim 7, the modified Sanders discloses the poppet valve for flow control according to claim 3, wherein the communication passage is formed in the valve body (see Fig. 1 of Toshio).

	Re claim 15, the modified Sanders discloses the poppet valve for flow control according to claim 1, but Toshio has an engagement portion (2b) of the valve body (2) encapsulated in the movable member (1).  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device such that an engagement portion of the movable member would be encapsulated in the valve body as the device would still have the pivotable engagement and such a design change is among a finite number of known possibilities (i.e., 2).

Allowable Subject Matter
Claims 5 and 6 are allowed.
Claims 8-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart, Mary McManmon, and Craig Schneider can be reached on 571-272-4881, 571-272-6007, and 571-272-3607, respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/ERIC KEASEL/Primary Examiner, Art Unit 3753